DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2016/194961 to Hiroyuki (Applicant’s submitted prior art).
 	Hiroyuki shows the following.
 	Claim 1. An optical element comprising a patterned cholesteric liquid crystal layer 3 that is obtained by immobilizing a cholesteric liquid crystalline phase,
wherein the patterned cholesteric liquid crystal layer has a liquid crystal alignment pattern in which a direction of an optical axis derived from a liquid crystal compound changes while continuously rotating in at least one in-plane direction (see abstract), and the patterned cholesteric liquid crystal layer has regions having different pitches of helical structures in a plane. see fig. 18
 	Claim 2. The optical element according to claim 1,

 	Claim 3. The optical element according to claim 1, comprising:
a plurality of cholesteric liquid crystal layers,
wherein the cholesteric liquid crystal layers have different twisted directions of helical structures (see fig. 20 for A1, A2, A3 directions), and
at least one of the cholesteric liquid crystal layers is the patterned cholesteric liquid crystal layer.
 	Claim 5. The optical element according to claim 1, comprising:
a plurality of patterned cholesteric liquid crystal layers,

wherein the patterned cholesteric liquid crystal layers have the same twisted direction in helical structures,
in the patterned cholesteric liquid crystal layers having the same twisted direction in helical structures, directions in which the direction of the optical axis derived from the liquid crystal compound continuously rotates in the liquid crystal alignment pattern are the same as each other, and
the patterned cholesteric liquid crystal layers having the same twisted direction of helical structures have different slope pitches.  See fig. 18.
 	Claim 7. Alight guide element comprising:
a light guide plate 200-400 (fig. 22); and
the optical element according to claim 1 that is disposed on a surface of the light guide plate,
wherein the optical element is disposed such that a helical pitch of a helical structure of the patterned cholesteric liquid crystal layer gradually changes toward a traveling direction of light in the light guide plate.

a light guide plate 200-400 (fig. 22);
a first diffraction element (any input portion) that is disposed on a surface of the light guide plate and diffracts light to be incident into the light guide plate;
a third diffraction element (any output portion) that diffracts light propagated in the light guide plate to be emitted to an outside of the light guide plate; and
a second diffraction element (any diffraction element between the input and output portion) that diffracts light propagated from a position of the first diffraction element in the light guide plate in a direction toward the third diffraction element,
wherein at least one of the second diffraction element or the third diffraction element is the optical element according to claim 1.
 	Claim 10. An image display device comprising:
the light guide element according to claim 7; and
a display element that emits an image to the light guide element.  See fig. 22
 	Claim 11. The image display device according to claim 10,
wherein the display element emits circularly polarized light.  See circularly polarized light 73 in fig. 22B. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016194961 to Hiroyuki.
 	Note that the detail structural limitations are greatly discussed above in the rejection body of claims 1-3, 5, 7, 8, 10, and 11.  Hiroyuki discloses every aspect of claimed invention except for the claimed length.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the length as needed, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016194961 to Hiroyuki.
 	 Hiroyuki discloses every aspect of claimed invention except for the claimed same selective reflection center wavelength.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to use any center wavelength as needed.
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883